DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0211565 to Morreale (Morreale hereinafter) in view of US PGPub 2013/0336708 to Burgess (Burgess).
Regarding claim 1, Morreale teaches a pump (400) comprising a power end (410), a sliding plate (440) extending from the power end, a distal end of the plate having engaging structure (450), a fluid end (420) having complementary engaging structure (427) for slidably mating with the engaging structure as the fluid end is raised or lowered, and a locking plate (460) for preventing disengagement of the engaging structures.  Morreale does not teach that the engaging structure extends for a height of the installation or sliding plate (440).  Burgess teaches a modular structural component (11) having an engagement feature (2) and a complementary engagement feature (3) capable of sliding engagement (paragraph 32) and extending the entire length (L) of the joined components (and that L may be vertical, see paragraph 4).  Burgess teaches that this structure allows simple construction of rigid components (paragraph 32) by sliding. Therefore, it would have been obvious to one of ordinary skill in the art to utilize an engagement feature and complementary engagement feature as taught by Burgess in the pump of Morreale in order to simply and rigidly couple the fluid end to the power end thereof.
Regarding claim 2, Morreale teaches fasteners (464) interacting indirectly with the fluid end which are parallel to but angularly offset from a direction of sliding.
Regarding claim 3, Morreale teaches that the power end may have a crank (e.g. Fig. 1).
Regarding claim 5, Burgess teaches a circular cross section (as illustrated in the drawing figures generally).
Regarding claim 6, Burgess teaches no contact with other elements of the installation, so it follows that the locking plate of Morreale would not contact the sliding plate.
Regarding claim 7, Burgess teaches a circular cross section (as illustrated in the drawing figures generally).  Regarding a plurality of sliding plates, this constitutes merely the duplication of known parts, which has been held to be obvious (MPEP 2144.04 VI).
Regarding claim 8, Morreale teaches that the height of the sliding plate (440) is substantially similar to the height of the fluid end (420, see Fig. 6A).
Regarding claims 9-11, Burgess teaches interaction over the entire height of the coupled elements (50, 52).
Regarding claim 12, Burgess teaches that the sliding plate is formed integral and unitary with the coupled element (4).
Regarding claim 13, Morreale teaches a stop (450) vertically supporting and preventing vertical sliding.  Given the weight of a fluid end, it would have been obvious to retain such a stop in the combination in order to support the fluid end.
Regarding claim 14, Morreale teaches a power end (410), a first plate (440), extending from the power end and having engaging structure (450), a fluid end (420) having complementary engaging structure (427) for mating with the engaging structure upon joining with the power end, and a suction manifold (e.g. 126) positioned to automatically engage with the fluid end when in position. Morreale does not teach that the engaging structure extends for a height of the installation or sliding plate (440).  Burgess teaches a modular structural component (11) having an engagement feature (2) and a complementary engagement feature (3) capable of sliding engagement (paragraph 32) and extending the entire length (L) of the joined components (and that L may be vertical, see paragraph 4).  Burgess teaches that this structure allows simple construction of rigid components (paragraph 32) by sliding. Therefore, it would have been obvious to one of ordinary skill in the art to utilize an engagement feature and complementary engagement feature as taught by Burgess in the pump of Morreale in order to simply and rigidly couple the fluid end to the power end thereof.
Regarding claim 15, Morreale teaches that the engaging structure (including particularly 450v) is vertically oriented along a height of the sliding plate (440).
Regarding claim 16, Burgess teaches a generally circular cross section (as illustrated in the drawing figures generally).
Regarding claim 17, Burgess teaches interaction over the entire height of the coupled elements (4).
Regarding claim 18, Morreale teaches a second plate (442) parallel to the first which is devoid of engaging structure and indirectly and removably fastened to the fluid end to prevent disengagement of the engagement structures, e.g. by providing vertical support via 444.
Regarding claim 19, Morreale teaches a method of engaging a power end with a fluid end, comprising providing a power end (410) and a fluid end (420) and installing a locking plate (460, as in Figs. 5E and 5F).  Morreale does not teach providing a sliding plate and engagement features as claimed.  Burgess teaches a modular structural component (11) having an engagement feature, or sliding plate (2) and a complementary engagement feature (3) capable of sliding engagement (paragraph 32) and extending the entire length (L) of the joined components (and that L may be vertical, see paragraph 4).  Burgess teaches that this structure allows simple construction of rigid components (paragraph 32) by sliding. Therefore, it would have been obvious to one of ordinary skill in the art to utilize an engagement feature and complementary engagement feature as taught by Burgess in the pump of Morreale in order to simply and rigidly couple the fluid end to the power end thereof.  Furthermore, by teaching sliding assembly, Burgess teaches the claimed positioning step.
Regarding claim 20, Burgess teaches no contact with other elements of the installation, so it follows that the locking plate of Morreale would not contact the sliding plate.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morreale in view of Burgess and US Patent 5,782,612 to Margardt (Margardt). 
Regarding claim 4, Morreale as modified in view of Burgess teaches an apparatus and method of mounting a fluid end to a power end generally, and teaches that the power end may include a crank as shown in Fig. 1.  Morreale does not teach a hydraulic power end.  Margardt teaches another positive displacement machine driven by a hydraulic power end (10).  As such, Morreale differs from the apparatus of claim 4 only in the type of power end utilized, which is taught by Margardt.  Since the mounting is independent of any requirement on the power source, the substitution of a hydraulic actuator for the crank of Morreale would have constituted merely the substitution of one known means of producing reciprocation for another, and is therefore obvious on that basis.
Response to Arguments
Applicant's arguments filed 4 April 2022 have been fully considered but they are not persuasive.
With respect to the argument that “there is no motivation to combine Morreale with Burgess”, and that “examiner is unable to provide any reason whatsoever as to why… a redesign would be advantageous,” the examiner disagrees.  While Morreale presents one method of coupling rigid members, Burgess presents another and indicates that this second method is advantageously simple.  Therefore, contrary to applicant’s assertion, motivation exists to use the Burgess coupling system in order to more simply couple the elements of the pump of Morreale.  Applicant’s allegation that the examiner has provided no reason for the modification ignores this analysis is made explicit in the rejection.
With respect to the argument that “Examiner has taken pieces of Morreale and ignored the rest when the rest is necessary”, the examiner disagrees.  At a minimum, Morreale does not teach away from using a system such as that of Burgess, as it is silent toward such systems.  In addition, the applicant is reminded that the disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP 2143.01, subsection I).  
With respect to the argument that the proposed combination would be more than a mere redesign, the examiner disagrees.  Considered on its face, the basic principle of operation of the pump of Morreale relates to positive displacement fluid pumping, rather than to the assembly method of the components encompassed therein.  It is therefore entirely possible to change mounting methods of the fluid end without materially impacting the principle of operation.  Alternatively, the basic principle of operation may be considered to constitute establishing a system of contact forces to rigidly couple the elements of a fluid end pump into operational position.  This is also not changed by incorporating the teachings of Burgess, which accomplishes the same task.  Finally, the examiner contends that there is no element of Morreale which would prevent the functioning of the Burgess coupling system, and vice versa.  Essentially, rather than requiring an extensive redesign, one of ordinary skill in the art would be able to relatively simply provide the coupling features taught by Burgess to the fluid end (420) and coupling (448, 450) of Morreale at their interfaced vertical surfaces and then drop the fluid end into the resulting coupling structure.  No structure of Morreale prevents this adaptation, and the very simplicity of the disclosure of Burgess indicates that no special skill or calculation is required to incorporate it into other devices.
The examiner further notes that this entire argument is limited in scope to a reference such as Morreale, and that fluid end pump references abound which do not include assembly methods.  Therefore, even in the event that the argument regarding a change in operating principle were to be found persuasive, it would not result in anything more than a less specific primary reference being substituted in place of Morreale in the combination, at which point the argument is entirely moot.  As such, the examiner is not persuaded that the argument weighs sufficiently against a conclusion of obviousness to warrant withdrawal of the rejection.
In view of the above, the examiner concludes that the whole of the evidence of record indicates that it would have been obvious to modify the pump and mounting system of Morreale with that of Burgess.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2018/0045188 teaches vertical sliding positive engagement pump mounting structures (See e.g. Fig. 1C-1E).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7 July 2022